                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN G. OPPERWALL,                                Case No. 18-cv-07711-JST
                                                         Appellant,
                                   8
                                                                                              ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     BANK OF AMERICA, N.A.,
                                                         Appellees.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Appellant Stephen G. Opperwall’s principal brief was due on April 22, 2019. See ECF

                                  14   Nos. 2, 5. He has not filed one. Accordingly, he is ordered to show cause as to why this appeal

                                  15   should not be dismissed under Federal Rule of Bankruptcy Procedure 8018(a)(4). On or before

                                  16   May 28, 2019, he shall file a written response to this order to show cause explaining why he has

                                  17   thus far failed to prosecute his appeal. Failure to do so will result in dismissal of this action.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 10, 2019
                                                                                         ______________________________________
                                  20
                                                                                                       JON S. TIGAR
                                  21                                                             United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
